Vere Lewis appeals from a judgment of a single justice of this court denying his petition pursuant to G. L. c. 211, § 3, seeking relief from certain interlocutory rulings of the Boston Municipal Court. We affirm.
Lewis was charged with possession of a class B substance with intent to distribute and other offenses. He filed motions seeking certain discovery and an evidentiary hearing. Both motions were apparently intended to support his separate motion to suppress. A judge in the Boston Municipal Court denied both motions.1 Lewis’s petition followed.
Lewis has filed a memorandum and appendix, apparently pursuant to S.J.C. Rule 2:21, as amended, 434 Mass. 1301 (2001), which requires him to “set forth the reasons why review of the trial court decision cannot adequately be obtained on appeal from any final adverse judgment in the trial court or by other available means.” He has not carried his burden under the rule. His memorandum discusses only the merits of his motions and does not address at all the existence or absence of an adequate alternative remedy. In particular, he does not offer any reason why he could not adequately raise his claims in a direct appeal from a conviction of one or more of the offenses, a remedy identified by the single justice. Relief was properly denied.

Judgment affirmed.


It does not appear on the record before us that there has been any ruling on the motion to suppress.